Citation Nr: 0502753	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

There is no relationship between the veteran's peripheral 
neuropathy and his military service.


CONCLUSION OF LAW

Peripheral neuropathy is not the result of disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims that he has peripheral neuropathy of the 
hands and feet that is the result of exposure to Agent Orange 
while in service.  The veteran's service medical records 
(SMRs) are negative for any treatment for peripheral 
neuropathy.  

Associated with the claims file are private medical records.  
A record dated in July 2000 from L. Wright, M.D., shows that 
nerve conduction studies revealed mild patchy abnormalities, 
suspicious for a mild peripheral neuropathy.  (The nerve 
conduction studies were not associated with the claims file.)

Also associated with the claims file is an opinion letter 
dated in March 2001 from J. Camire, D.O.  Dr. Camire stated 
that the veteran had a history of peripheral neuropathy and 
Agent Orange exposure.  He indicated that the veteran's 
neuropathy could be a consequence of his exposure to Agent 
Orange.

The veteran was afforded a VA examination in October 2001.  
The veteran denied any weakness of his arms and legs at that 
time.  He informed the examiner that he had been previously 
diagnosed with peripheral neuropathy due to exposure to Agent 
Orange.  The examiner diagnosed him with very mild peripheral 
neuropathy.  He did not relate the diagnosis to the veteran's 
military service.

The veteran was afforded another VA examination in September 
2002.  The veteran stated that he started to have numbness in 
his hands in 1969.  He said that a few months later he might 
have started to develop numbness and tingling in his feet.  
He stated that he continued to have symptoms and they were 
worsening.  The veteran indicated that he did not seek 
treatment for the symptoms until 1999.  He stated that he 
usually worked the symptoms out.  At times he had cramping in 
his legs.  The symptoms were intermittent and he sometimes 
had 2-3 episodes a day, 5-20 minutes in duration.  Activity 
exacerbated the symptoms.  The veteran drove a truck 
commercially for 31 years.

The examiner stated that the veteran did not have muscular 
atrophy and his tone was normal.  Nerve conduction studies of 
his upper and lower extremities were conducted and he was 
noted to have moderate carpal tunnel syndrome on the right 
and mild polyneuropathy.  The examiner indicated that the 
etiology of his lower extremity neuropathy was unknown and 
his upper extremity symptoms were caused by carpal tunnel 
syndrome that he had on the right side.  The examiner opined 
that the veteran's history as a commercial truck driver was 
the most likely cause of the carpal tunnel syndrome.  

Also associated with the claims file were VA outpatient 
treatment reports dated from December 2000 to August 2001 and 
from April 2002 to July 2002.  The reports are negative for 
treatment for peripheral neuropathy.  In a VA outpatient 
treatment report dated in September 2002 the veteran was 
diagnosed with moderate carpal tunnel syndrome on the right 
and mild polyneuropathy of the lower extremities.  The 
examiner did not relate the diagnosis to the veteran's 
service.

II.  Analysis

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.

(Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam era.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(ii).)  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

As a matter of law, only acute or subacute peripheral 
neuropathy is presumed incurred in service as a result of 
exposure to Agent Orange.  38 C.F.R. 38 C.F.R. § 3.309(e). 
For purposes of presumptive service connection due to 
exposure to certain herbicide agents, acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. Thus, the very fact of the existence and persistence 
of the veteran's peripheral neuropathy during the pendency of 
his claim, decades after service in Vietnam, precludes its 
service connection on a presumptive basis.  Moreover, on the 
basis of reports of the NAS, and all other sound medical and 
scientific information and analysis available to the 
Secretary, the Secretary has found that a presumption of 
service connection is not warranted for chronic peripheral 
nervous system disorders, 64 Fed. Reg. 59, 232 (Nov. 2, 
1999), or for chronic persistent peripheral neuropathy, 67 
Fed. Reg. 42,600 (June 24, 2002), 68 Fed. Reg. 27,630 (May 
20, 2003).  

The veteran was never diagnosed with acute or subacute 
peripheral neuropathy.  The veteran has manifested and been 
diagnosed with chronic peripheral neuropathy.  A presumption 
of service connection is not provided for chronic peripheral 
neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The veteran is not precluded, however, from establishing that 
his peripheral neuropathy is related to service under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Nevertheless, service medical records are negative for any 
evidence of peripheral neuropathy, and there is no post-
service medical evidence of peripheral neuropathy until 
decades after service.  The veteran maintained at his VA 
examination in 2002 that he that he first sought medical 
treatment for his condition in 1999.  Dr. Camire's opinion 
suggested that the veteran's peripheral neuropathy could be a 
consequence of Agent Orange exposure; however, Dr. Camire did 
not review the claims file.  On the other hand, the VA 
examiner who considered the entire record did not link 
peripheral neuropathy to the veteran's period of military 
service.  Instead, the examiner specifically concluded that 
the etiology was unknown, apparently in large measure because 
there was no indication in the record that the veteran had 
any complaints or symptoms in service, or until many years 
after service.  The absence of evidence showing a diagnosis 
until many years after service and the VA examiner's opinion, 
taken together, outweigh Dr. Camire's suggestion of a 
relationship to military service.  The preponderance of the 
evidence is therefore against the veteran's claim of service 
connection.  

In addition, while the veteran himself contends that his 
peripheral neuropathy is related to service, and in 
particular that the neuropathy was caused by exposure to 
herbicides, there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions; his statements as to medical causation therefore do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the veteran is not entitled to presumptive service 
connection for peripheral neuropathy under 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e), and the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral neuropathy on a direct 
basis.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
current sources of evidence/information that he wanted the RO 
to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. §  5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the veteran 
has been afforded VA examinations.  Private and VA medical 
records have been obtained and associated with the claims 
file.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


